Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 23 December 2020 has been entered.  Claims 1-5, 10-15 and 20 have been amended.  Claims 6-9 and 16-19 have been canceled.  Claims 1-5, 10-15 and 20 are pending in this Office Action.  Claim 1, claim 11 and claim 20 are independent claim.
Response to Argument
3.	A>	The Office will maintain double patenting rejection.
B>	Applicant's arguments with respect to claims 1-5, 10-15 and 20 have been considered but are moot in view of the new ground(s) of rejection.
The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims  1-5, 10-15 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Andrews et al. (US 20120159090 – IDS of records) and further in view of Rodriguez (US 20170289341 - – IDS of records ).
Claim 1 is rejected, Andrews teaches a method for resource allocation, applicable to a terminal device having an operating system and at least one application running in the terminal device, the method comprising(Andrews, abstract and summary): 
acquiring, by the operating system of the terminal device, system-state information of the terminal device, wherein the system-state information is state information of the terminal device that can be detected by the operating system, and the terminal device has a game application running in a foreground of the terminal device(Andrews, US 20120159090, paragraph [0004-0009], Embodiments of one or more computer readable storage media having encoded thereon software which when executed by a processor causes the processor to perform a method for allocating a computing resource between a multimedia application executing concurrently with one or more platform service applications to provide consistent performance of the multimedia application based on one or more QoS guarantees are also provided. Paragraph [0042], Console computing system 12 includes depth image processing and skeletal tracking module 450, which uses the depth images to track one or more persons detectable by the depth camera function of capture device 20. Depth image processing and skeletal tracking module 450 provides the tracking information to application 452, which can be a video game, productivity application, communications application or other software application etc. The audio data and visual image data is also provided to application 452 and depth image processing and skeletal tracking module 450. Application 452 provides the tracking information, audio data and visual image data to recognizer engine 454. In another embodiment, recognizer engine 454 receives the tracking information directly from depth image processing and skeletal tracking module 450 and receives the audio data and visual image data directly from the capture device 20. In some embodiments, depth image processing and skeletal tracking module 450 may be considered a shared resource and other embodiments, it may be considered a platform resource which performs processing for a multimedia application as well.  Paragraph [0023], Multimedia applications such as interactive games executing on a multimedia computer system provide a user experience with real-time updates of a highly complex scene display with 3D graphics responsive to user input. For example, game applications need to update in real time the fast-paced actions of avatars, other animated characters and moving objects. Additionally, complex backgrounds and visual effects need to be updated as well. In early multimedia console generations (i.e. Atari 2600 through Multimedia Cube and PS2), multimedia applications executed on gaming consoles with little or no remote connectivity. Often, an application had its own code for performing all the tasks need to create the user experience. Paragraph [0033], the application executing on the console computing environment 12 may be a game with real time interaction such as a boxing game that the user 18 may be playing. For example, the console computing environment 12 may use the audiovisual device 16 to provide a visual representation of a boxing opponent 22 to the user 18. The console computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 24 that the user 18 may control with his or her movements.  Andrews, paragraph [0043], Recognizer engine 454 is associated with a collection of filters 460, 462, 464, . . . , 466 each comprising information concerning a gesture, action or condition that may be performed by any person or object detectable by capture device 20. For example, the data from capture device 20 may be processed by filters 460, 462, 464, . . . , 466 to identify when a user or group of users has performed one or more gestures or other actions. Those gestures may be associated with various controls, objects or conditions of application 452. Thus, console computing system 12 may use the recognizer engine 454, with the filters, to interpret and track movement of objects (including people).  Paragraph [0061], more users joining an online interactive game.  Paragraph [0083], The input devices are to be switched between platform applications and the gaming application such that each will have a focus of the device.  Andrews, fig. 6 and paragraph [0091], FIG. 6 is a flowchart describing one embodiment of a process for allocating a computing resource between the multimedia application and a platform service application based on one or more quality of service ( QoS) guarantees for the multimedia application.  Fig. 6 and paragraph [0092], Current conditions generally refers to the current operation state of the computer system and of particular resources which are currently executing. For example, the multimedia application may be loaded in runtime memory and executing, but it is in a "pause" state as the user has switched over to a menu screen of a platform service application or has hit "pause". This state of operation will likely lower the priority of requests of the application.  The Office notes that in Fig. 2, computer system 12 has an operating system to use to allocate resources in order to satisfy QoS.); 
acquiring, by the operating system, a performance improvement strategy corresponding to the team battle scenario(Andrews, paragraph [0027-0028], To provide consistent performance for a multimedia application over time, typically based on QoS guarantees with respect to features and performance (e.g. bandwidth and latency) and to allow platform services to scale, different architectural techniques to reduce contention and improve performance can be used. For example, dedicated hardware may be allocated separately for platform and application resources for hardware resources that in previous systems experienced very QoS software executes in accordance with a method for allocating a resource between one or more platform service applications and a multimedia application in accordance with criteria for providing the multimedia application consistent performance based on the applicable QoS guarantees. Paragraph [0057], System memory 331 is provided to store software code and data loaded during the boot process. In this example, system memory 331 stores the code of the platform service applications 327 which the platform processing units 302 and 306 may load. In this embodiment, QoS guarantee software 333 and priority schemes 333 are also stored in system memory. The QoS guarantee software may implement one or more priority schemes which may be useful in prioritizing requests for resources.  Fig. 6 and paragraph [0091-0093], If the request is for the multimedia application, the software interface 328 in step 708 determines whether QoS guarantee parameters are being met under current conditions for the requesting resource. For example, the video encoder 345 may have two requests ahead of the request for the multimedia application but each is of a data size that the QoS latency guarantee for sending streaming video for the multimedia application will still be satisfied. When the request can be satisfied under current conditions for the resource, in step 710 the resource processes the request based on the current conditions. If the applicable QoS guarantee parameters cannot be met under the current resource conditions, the resource allocation control unit 620 in step 712 applies a QoS guarantee processing technique in processing the request.  Andrews, paragraph [0033] and paragraph [0043], Recognizer engine 454 is associated with a collection of filters 460, 462, 464, . . . , 466 each comprising information concerning a gesture, action or condition that may be performed by any person or object detectable by capture device 20. For example, the data from capture device 20 may be processed by filters 460, 462, 464, . . . , 466 to identify when a user or group of users has performed one or more gestures or other actions. Those gestures may be associated with various controls, objects or conditions of application 452. Thus, console computing system 12 may use the recognizer engine 454, with the filters, to interpret and track movement of objects (including people).  Paragraph [0061], more users joining an online interactive game.); and 
adjusting, by the operating system, allocation of system resources for the team battle scenario according to the performance improvement strategy(Andrews, fig. 6 and paragraph [0091-0093], If the request is for the multimedia application, the software interface 328 in step 708 determines whether QoS guarantee parameters are being met under current conditions for the requesting resource. For example, the video encoder 345 may have two requests ahead of the request for the multimedia application but each is of a data size that the QoS latency guarantee for sending streaming video for the multimedia application will still be satisfied. When the request can be satisfied under current conditions for the resource, in step 710 the resource processes the request based on the current conditions. If the applicable QoS guarantee parameters cannot be met under the current resource conditions, the resource allocation control unit 620 in step 712 applies a QoS guarantee processing technique in processing the request.  Paragraph [0095-0096], FIG. 7 is a flowchart describing one embodiment of a process implementing priority as a QoS guarantee processing technique for a latency guarantee. Steps 702 through 706 are performed as discussed above for FIG. 6. If the request is for the multimedia application, the API 328 determines in step 808 whether an upper or maximum limit of a QoS latency guarantee for processing can be met under current conditions for the resource. An example of an upper limit is a maximum amount of time for processing a memory access request. Another example of an upper limit is a time limit based on a display refresh rate. For example, game applications are typically 30 Hz or 60 Hz real time based, and there are many performance critical sections within each frame time, which bounds the upper limit on the time window over which QoS is performed. If the request cannot meet the QoS guarantee latency upper limit under the current conditions, the API 328 assigns a highest priority available to the multimedia application request in step 816. For example, the request may be moved up in a queue of requests with the objective of satisfying the upper limit. A range of priority values may be available to the multimedia application, for example as per a priority scheme 333 stored in system memory 331.  Andrews, paragraph [0033] and paragraph [0043], Recognizer engine 454 is associated with a collection of filters 460, 462, 464, . . . , 466 each comprising information concerning a gesture, action or condition that may be performed by any person or object detectable by capture device 20. For example, the data from capture device 20 may be processed by filters 460, 462, 464, . . . , 466 to identify when a user or group of users has performed one or more gestures or other actions. Those gestures may be associated with various controls, objects or conditions of application 452. Thus, console computing system 12 may use the recognizer engine 454, with the filters, to interpret and track movement of objects (including people).  Paragraph [0061], more users joining an online interactive game.).  
Andrews does not explicitly teach
determining, by the operating system, a present internal running scenario of the game application according to the system-state information, wherein the present internal running scenario is-comprises a team battle scenario and a non-team battle scenario, wherein the system- state information comprises a usage state of a microphone of the terminal device, and wherein the usage state comprises an enabled state and a disabled state;
However, Zhang teaches
determining, by the operating system, a present internal running scenario of the game application according to the system-state information(Zhang, US 20150222239, paragraph [0003], In general, types of Internet games include: large multi-player online games; stand-alone games; online games supporting instant message; or other online games. Regardless of the game type, in the client-side portion of the game, audio generated for different in-game scenarios and background music can be played to enhance the user's participation in the game.  Paragraph [0005-0006], In order to solve the problems in the prior art, the embodiments of the present application provide a method and device for adjusting an audio mixing mode for sound effects in the application in the application (e.g., including prioritizing audio delivery of different based on the current in-game scenarios, the current user action mode, and the types of events that are occurring in the game. In some embodiments, the method is performed at a client side device (e.g., client device 502, FIGS. 5-6) with one or more processors and memory. The method includes: while executing an application, identifying an action mode of a user of the client device in the application. The method further includes: detecting an event in the action mode; and based on the event, adjusting an audio mixing mode of sound effects in the application (e.g., including adjusting a default volume of audio associated with the event and a current volume of background music for the application for immediate playback in the application).  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.).  Paragraph [0024-0025], Step S100: The client-side module identifies the current action mode or in-game scenario associated with the user in the game. In some embodiment, a system configuration file associated with the game is stored at the client device which includes information of various action modes and refers to the action modes with indication information. When the user enters into an action mode, indication information corresponding to the action mode is cached in the user data file. In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. In some embodiments, the indication information includes the user's in-game location. In some embodiments, in-game locations are associated with a respective action mode. For example, a gladiator arena location is associated with the confrontation mode, and a workshop or residence/headquarters location is associated with the task execution mode.  Paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.  Fig. 4 and paragraph [0062-0063], In some embodiments, Identification unit 302 is configured to identify the current action mode or in-game scenario associated with the user in the game.  Paragraph [0064].  Fig. 6, component 616 – Operating System  and paragraph [0084], an operating system 616 including procedures for handling various basic system services and for performing hardware dependent tasks.), 
wherein the present internal running scenario is-comprises a team battle scenario and a non-team battle scenario(Zhang, paragraph [0030-0031], In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. The action modes include, without limitation a confrontation mode and a task execution mode. The confrontation mode is a game play mode where the user confronts an in-game adversary. For example, in the confrontation mode, the user battles a monster or many monsters in the game, or the user battles with another user or another team of users in the game. For example, in the task execution mode, the user executes non-confrontational tasks such as acquiring resources, training, traveling, communicating with other users, resting, or performing other tasks prescribed in the game.  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.).  ),
 wherein the system- state information comprises a usage state of a microphone of the terminal device, and wherein the usage state comprises an enabled state and a disabled state(Zhang, fig. 6, component 614 – Input Devices, and paragraph [0083], User interface 610 also includes one or more input devices 614, including user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit or microphone, a touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls. Furthermore, some client devices 502 use a microphone and voice recognition or a camera and gesture recognition to supplement or replace the keyboard.  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.). Paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Zhang into Andrews's to identify an action mode of a user of a client device in application, detecting an event in the action mode, and adjusting an audio mixing mode for sound effects in the application based on the action mode and the event while executing the application. A default volume of audio associated with the event and a current volume of background music for the application for immediate playback in the application are adjusted. Uses include but are not limited to a large multi-player online game, stand-alone game, online game supporting instant message and other online games as suggested by Zhang (See abstract and summary).
The Office would like to use prior art Rodriguez to back up Andrews and Zhang to further teach limitation
adjusting, by the operating system, allocation of system resources for the team battle scenario according to the performance improvement strategy(Rodriguez, US 20170289341, paragraph [0020], Much of the system's processing (e.g., image processing) may be speculative in nature--tried in expectation that it might be useful in the current context. In accordance with another aspect of the present technology, such processes are throttled up or down in accordance with various factors. One factor is success. If a process seems to be producing positive results, it can be allocated more resources (e.g., memory, network bandwidth, etc.), and be permitted to continue into further stages of operation. If its results appear discouraging, it can be allocated less resources--or stopped altogether. Another factor is the user's interest in the outcome of a particular process, or lack thereof, which can similarly influence whether, and with what resources, a process is allowed to continue. (User interest may be express/explicit--e.g., by the user touching a location on the screen, or it may be inferred from the user's actions or context--e.g., by the user moving the camera to re-position a particular subject in the center of the image frame. Lack of user interest may be similarly expressed by, or inferred from, the user's actions, or from the absence of such actions.) Still another factor is the importance of the process' result to another process that is being throttled up or down.  Paragraph [0416-0419], Some increased allocation of resources tends to occur when successive stages of agent processing are invoked (e.g., an FFT operation--which might occur in a 7.sup.th stage, is inherently more complex than a histogram operation--which might occur in a 4.sup.th stage). But the system can also meter allocation of resources apart from base operational complexity. For example, a given image processing operation might be performed on either the system's CPU, or the GPU. An FFT might be executed with 1 MB of scratchpad memory for calculation, or 10 MB. A process might be permitted to use (faster-responding) cache data storage in some circumstances, but only (slower-responding) system memory in others. One stage may be granted access to a 4G network connection in one instance, but a slower 3G or WiFi network connection in another. A process can publish information detailing these different options that may be invoked to increase The state machine can select from among these options based on the various resource allocation factors. Processes that yield most promising results, or offer the possibility of the most promising results, can be granted privileged status in consumption of system resources.  Paragraph [0420-0425], The location of the tap can be used in deciding how much increase in resources should be applied to different tasks (e.g., the amount of encouragement). If the person taps the face in the image, then more extra resources may be applied to a facial recognition process than if the user taps the person's shoes in the image. In this latter case, a shoe identification process may be allocated a greater increase in resources than the facial recognition process. (Tapping the shoes can also start a shoe recognition process, if not already underway.).  Paragraph [0451-0454], In a simple embodiment, services are initiated until a resource budget granted to the Intuitive Computing Platform is reached. The Platform may, for example, be granted 300 MB of RAM memory, a data channel of 256 Kbits/second to the cloud, a power consumption of 50 milliwatts, and similarly defined budgets for CPU, GPU, and/or other constrained resources. (These allocations may be set by the device operating system, and change as other system functions are invoked or terminate.) When any of these thresholds is reached, no more recognition agent services are started until circumstances change.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, Rodriguez into Andrews and Zhang's to capture first speech of a user, with a device microphone, where the device processor detects that the captured first speech includes a cueing expression. The device is switched from a lower activity state to a heightened alert state. The phone can apply more or less resources to an image processing task as suggested by Rodriguez (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Andrews, Zhang and Rodriguez teach the method of claim 1, wherein 
the system-state information further comprises interaction information(Andrews, paragraph [0042], Console computing system 12 includes depth image processing and skeletal tracking module 450, which uses the depth images to track one or more persons detectable by the depth camera function of capture device 20. Depth image processing and skeletal tracking module 450 provides the tracking information to application 452, which can be a video game, productivity application, communications application or other software application etc. The audio data and visual image data is also provided to application 452 and depth image processing and skeletal tracking module 450. Application 452 provides the tracking information, audio data and visual image data to recognizer engine 454. In another embodiment, recognizer engine 454 receives the tracking information directly from depth image processing and skeletal tracking module 450 and receives the audio data and visual image data directly from the capture device 20. In some embodiments, depth image processing and skeletal tracking module 450 may be considered a shared Zhang, paragraph [0023] and paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event); and 
determining, by the operating system, the present internal running scenario of the game application according to the system-state information comprises (Zhang, paragraph [0023-0025], [0028], [0030-0031], [0062-0063] and [0084].Andrews, fig. 6 and paragraph [0091-0092].): 
identifying, by the operating system, the present internal running scenario of the game application according to the interaction information(Zhang, paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event. Thereby, the game's background music and event audio are distinguishable by giving prominence to the current event's audio (e.g., increasing the volume event audio and decreasing the volume of the background music) to increase the users' experience in the game. Paragraph [0003], In general, types of Internet games include: large multi-player online games; stand-alone games; online games supporting instant message; or other online games. Regardless of the game type, in the client-side portion of the game, audio generated for different in-game scenarios and background music can be played to enhance the user's participation in the game.  Paragraph [0005-0006], In order to solve the problems in the prior art, the embodiments of the present application provide a method and device for adjusting an audio mixing mode for sound effects in the application in the application (e.g., including prioritizing audio delivery of different sound effects and/or audio instructions) based on the current in-game scenarios, the current user action mode, and the types of events that are occurring in the game. In some embodiments, the method is performed at a client side device (e.g., client device 502, FIGS. 5-6) with one or more processors and memory. The method includes: while executing an application, identifying an action mode of a user of the client device in the application. The method further includes: detecting an event in the action mode; and based on the event, adjusting an audio mixing mode of sound effects in the application (e.g., including adjusting a default volume of audio associated with the event and a current volume of background music for the application for immediate playback in the application).  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.).  Paragraph [0024-0025], Step S100: The client-side module identifies the current action mode or in-game scenario associated with the user in the game. In some embodiment, a system configuration file associated with the game is stored at the client device which includes information of various action modes and refers to the action modes with indication information. When the user enters into an action mode, indication information corresponding to the action mode is cached in the user data file. In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. In some embodiments, the indication information includes the user's in-game location. In some embodiments, in-game locations are associated with a respective action mode. For example, a gladiator arena location is associated with the confrontation Identification unit 302 is configured to identify the current action mode or in-game scenario associated with the user in the game.  Paragraph [0064].  Fig. 6, component 616 – Operating System  and paragraph [0084], an operating system 616 including procedures for handling various basic system services and for performing hardware dependent tasks.  Zhang, paragraph [0030-0031], In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. The action modes include, without limitation a confrontation mode and a task execution mode. The confrontation mode is a game play mode where the user confronts an in-game adversary. For example, in the confrontation mode, the user battles a monster or many monsters in the game, or the user battles with another user or another team of users in the game. For example, in the task execution mode, the user executes non-confrontational tasks such as acquiring resources, training, traveling, communicating with other users, resting, or performing other tasks prescribed in the game.  Andrews, fig. 6 and paragraph [0091], FIG. 6 is a flowchart describing one embodiment of a process for allocating a computing resource between the multimedia application and a platform service application based on one or more quality of service ( QoS) guarantees for the multimedia application.  Fig. 6 and paragraph [0092], Current conditions generally refers to the current operation state of the computer system and of particular resources which are currently executing. For example, the multimedia application may be loaded in runtime memory and executing, but it is in a "pause" state as the user has switched over to a menu screen of a platform service application or has hit "pause". This state of operation will likely lower the priority of requests of the application. As per a stored priority scheme 333 in FIG. 3A, there may also be concurrent system functions like a DRAM refresh or a high security threat which are much higher in priority than an application request for a resource as they effect the integrity of the operation of the computer system itself. There may also be platform services which take precedence over multimedia application requests due to their critical real-time performance windows which can adversely effect the user experience. Some examples would be audio out processing and audio mixing. Another example is a video display output which needs to update a display in microsecond timeframes or else some pixels on a display will be black areas as the display data did not update in time. In some instances, camera image data for natural user interface (NUI) systems may have a higher relative priority than a type of request from the application CPU 304. Additionally, software such as the QoS guarantee software 333 may rearrange priorities of requests in programmable queues for different resources based on a priority scheme 333.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, , Andrews, Zhang and Rodriguez teach the method of claim 2, 
wherein the interaction information comprises voice information collected by the microphone of the terminal device(Zhang, fig. 6, component 614 – Input Devices, and paragraph [0083], User interface 610 also includes one or more input devices 614, including user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit or microphone, a touch screen display, a touch-some client devices 502 use a microphone and voice recognition or a camera and gesture recognition to supplement or replace the keyboard.  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.). Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.  Andrews, paragraph [0022-0023], Multimedia applications such as interactive games executing on a multimedia computer system provide a user experience with real-time updates of a highly complex scene display with 3D graphics responsive to user input. For example, game applications need to update in real time the fast-paced actions of avatars, other animated characters and moving objects. Additionally, complex backgrounds and visual effects need to be updated as well. In early multimedia console generations (i.e. Atari 2600 through Multimedia Cube and PS2), multimedia applications executed on gaming consoles with little or no remote connectivity. Often, an application had its own code for performing all the tasks need to create the user experience.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, , Andrews, Zhang and Rodriguez teach the method of claim 3, wherein 
identifying, by the operating system, the present internal running scenario of the game application according to the interaction information comprises(Zhang, paragraph [0003], In general, types of Internet games include: large multi-player online games; stand-alone games; online games supporting instant message; or other online games. Regardless of the game type, in the client-side portion of the game, audio generated for different in-game scenarios and background music can be played to enhance the user's participation in the game.  Paragraph [0005-0006], In order to adjusting an audio mixing mode for sound effects in the application in the application (e.g., including prioritizing audio delivery of different sound effects and/or audio instructions) based on the current in-game scenarios, the current user action mode, and the types of events that are occurring in the game. In some embodiments, the method is performed at a client side device (e.g., client device 502, FIGS. 5-6) with one or more processors and memory. The method includes: while executing an application, identifying an action mode of a user of the client device in the application. The method further includes: detecting an event in the action mode; and based on the event, adjusting an audio mixing mode of sound effects in the application (e.g., including adjusting a default volume of audio associated with the event and a current volume of background music for the application for immediate playback in the application). Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.). Paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.   Paragraph [0024-0025].  Andrews, paragraph [0033], In an example embodiment, the application executing on the console computing environment 12 may be a game with real time interaction such as a boxing game that the user 18 may be playing. For example, the console computing environment 12 may use the audiovisual device 16 to provide a visual representation of a boxing opponent 22 to the user 18. The console computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 24 that the user 18 may control with his or her movements. For example, the user 18 may throw a punch in physical space to cause the player avatar 24 to throw a punch in game space. 
determining, by the operating system, that the present internal running scenario of the game application is the team battle scenario when identifying that the voice information contains a preset key field (Zhang, paragraph [0030-0031], In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. The action modes include, without limitation a confrontation mode and a task execution mode. The confrontation mode is a game play mode where the user confronts an in-game adversary. For example, in the confrontation mode, the user battles a monster or many monsters in the game, or the user battles with another user or another team of users in the game. For example, in the task execution mode, the user executes non-confrontational tasks such as acquiring resources, training, traveling, communicating with other users, resting, or performing other tasks prescribed in the game.  Zhang, fig. 6, component 614 – Input Devices, and paragraph [0083], User interface 610 also includes one or more input devices 614, including user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit or microphone, a touch screen display, a touch-sensitive input pad, a some client devices 502 use a microphone and voice recognition or a camera and gesture recognition to supplement or replace the keyboard.  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.). Paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.  Andrews, paragraph [0061], The system memory 331 further includes partition allocation software 334. In some embodiments, the multimedia computer system may be one of several computers in a larger computer system sharing processing unit resources. In some embodiments, the multimedia computer system can include more than the representative processing units illustrated in FIG. 3A. As the partitions are logical, the partition allocation software 334 when executing may dynamically allocate a computing resource between the platform and application partitions. For example, in a cloud computing example, the partition allocation software 334 may receive a message over a network from another computer in the cloud to re-allocate its platform CPU and GPU as application CPU and GPUs due to more users joining an online interactive game. In such an example, it may be more efficient to have more processing units designated in the application partition than the platform services partition so there are more processing units available for the different executing instances of the multimedia application. Andrews, paragraph [0038], The capture device 20 may further include a microphone 430, which includes a transducer or sensor that may receive and convert sound into an electrical signal. Microphone 430 may be used to receive audio signals that may also be provided to console computing system 12.  Fig. 4 and paragraph [0079], Audio data is stored in memory 322 and accessed by the audio 
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, , Andrews, Zhang and Rodriguez teach the method of claim 1, 
wherein determining, by the operating system, the present internal running scenario of the game application according to the system-state information comprises( Zhang, Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.  Andrews, paragraph [0033] and paragraph [0043], Recognizer engine 454 is associated with a collection of filters 460, 462, 464, . . . , 466 each comprising information concerning a gesture, action or condition that may be performed by any person or object detectable by capture device 20. For example, the data from capture device 20 may be processed by filters 460, 462, 464, . . . , 466 to identify when a user or group of users has performed one or more gestures or other actions. Those gestures may be associated with various controls, objects or conditions of application 452. Thus, console computing system 12 may use the recognizer engine 454, with the filters, to interpret and track movement of objects (including people).  Andrews, paragraph [0038], The capture device 20 may further include a microphone 430, which includes a transducer or sensor that may receive and convert sound into an electrical signal. Microphone 430 may be used to receive audio signals that may also be provided to console computing system 12.  Paragraph [0041],  Capture device 20 is in communication with console computing system 12 via a communication link 436. The communication link 436 may be a wired connection including, for example, a USB connection, a Firewire connection, an Ethernet cable console computing system 12 may provide a clock to capture device 20 that may be used to determine when to capture, for example, a scene via the communication link 436. Additionally, the capture device 20 provides the depth information and visual (e.g., RGB) images captured by, for example, the 3-D camera 426 and/or the RGB camera 428 to console computing system 12 via the communication link 436. In one embodiment, the depth images and visual images are transmitted at 30 frames per second; however, other frame rates can be used. Console computing system 12 may then create and use a model, depth information, and captured images to, for example, control an application such as a game or word processor and/or animate an avatar or on-screen character.) : 
determining, by the operating system, that the present internal running scenario of the game application is the team battle scenario when detecting that the usage state of the microphone is the enabled state(Zhang, paragraph [0030-0031], In some embodiments, the client-side module determines the current action mode of the user in the game by querying the user data file for indication information. The action modes include, without limitation a confrontation mode and a task execution mode. The confrontation mode is a game play mode where the user confronts an in-game adversary. For example, in the confrontation mode, the user battles a monster or many monsters in the game, or the user battles with another user or another team of users in the game. For example, in the task execution mode, the user executes non-confrontational tasks such as acquiring resources, training, traveling, Zhang, fig. 6, component 614 – Input Devices, and paragraph [0083], User interface 610 also includes one or more input devices 614, including user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit or microphone, a touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons or controls. Furthermore, some client devices 502 use a microphone and voice recognition or a camera and gesture recognition to supplement or replace the keyboard.  Paragraph [0023], The sound effect files for the confrontation mode includes a plurality of audio files for action sound effects generated by a confrontation between the user and an adversary in the game. In some embodiments, when the user is playing a multi-player game, the adversary is another user associated with a different client device (e.g., a user playing in an opponent's team in a combat game, or an opponent in a fighting game, etc.). In some embodiments, when the user is playing a single player game, the adversary is an artificial intelligence or non-player entity controlled by the game that is not associated with a human user. For example, when there is a striking action between the user and the adversary in the confrontation, there are corresponding action sound effects for the striking action (e.g., the sounds of impact between weapons, the vocal sounds made by the players' characters, the sound effects indicative of the use of a particular move or the activation of a particular weapon, etc.). The speech prompt or audio instruction files for the task execution mode include speech files indicating the completion of a task or instructing the user to perform tasks. The speech prompt or audio instruction files contain important guidance information for the user to proceed effectively in the game. The emergency sound effect files include emergency audio, for playback while in the confrontation mode. For example, the emergency audio indicates that the user's health is low and also prompts the user to take a corresponding operation (e.g., making evasive maneuvers, disengaging from combat, or taking a remedy potion, etc.). Paragraph [0028], Embodiments of the present application provide a means for prioritizing sound delivery in a game by identifying the current action mode and detecting an event in the current action mode to adjust the volume of the audio file associated with the event and the volume of the game's background music based on the detected event.   Andrews, paragraph [0033] and paragraph [0043], Recognizer engine 454 is associated with a collection of filters 460, 462, 464, . . . , 466 each comprising information concerning a gesture, action or condition that may be performed by any person or object detectable by capture device 20. For example, the data from capture device 20 may be processed by filters 460, 462, 464, . . . , 466 to identify when a user or group of users has performed one or more gestures or other actions. Those gestures may be associated with various controls, objects or conditions of application 452. Thus, console computing system 12 may use the recognizer engine 454, with the filters, to interpret and track movement of objects (including people).  Andrews, paragraph [0038], The capture device 20 may further include a microphone 430, which includes a transducer or sensor that may receive and convert sound into an electrical signal. Microphone 430 may be used to receive audio signals that may also be provided to console computing system 12.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, , Andrews, Zhang and Rodriguez teach the method of claim 1, wherein the system resources comprise at least one of: memory resources, central processing unit (CPU) resources, graphics processing unit (GPU) resources, display resources, network resources, and disk read/write IO (input/output) resources (Andrews, paragraph [0057], System memory 331 is provided to store software code and data loaded during the boot process. In this example, system memory 331 stores the code of the platform service applications 327 which the platform processing units 302 and 306 may load. In this embodiment, QoS guarantee software 333 and priority schemes 333 are also stored in system memory. The QoS guarantee software may implement one or more priority schemes which may be useful in prioritizing requests for resources. For example, resources performing system critical functions like memory refresh and those performing functions with real-time requirements effecting the user experience may be assigned priorities and different applications like the multimedia application and the platform services applications may be assigned lower priorities. Some examples of functions with real-time requirements effecting the user experience are video output processing and other real-time data delivery cases using bandwith and high-latency to avoid glitched video at the TV or monitor or audible pops from speakers. Paragraph [0064-0065], The shared resources 312 further include a memory controller 314 for accessing memory 322 which may include non-volatile, volatile memory or both which is accessible by applications. In one embodiment, memory 322 has effective bandwidth and latency performance in excess of the demands of one or more QoS guarantees for the multimedia application and one or more standard amount limits for a 
As per claim 11, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
Reply Responsive to Office Action dated May 11, 2020 Reply dated: August 10, 2020
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199